R.UGG, C. J.
The plaintiff seeks to recover compensation for personal injuries received by her because of being crowded off a car of the defendant, upon which she was a passenger, on an August evening, by the sudden rushing upon it of a large number of persons. She was travelling from Waltham to Boston, and, although the car usually went through to Boston, on that day the defendant had changed its schedule, and passengers were required to change at a public square in Watertown which was made the end of the line for the time being. This square was the terminus of lines of street cars from Boston, Needham and parts of Newton. It was the week of a Grand Army encampment in Boston, and a river carnival advertised by the defendant was being held that night in Waltham. On this account the defendant was running many extra cars. There was evidence tending to show that an unusually large crowd was in the square, which began to gather about seven o’clock and which was continually changing as people, brought on other lines of street cars, waited to be taken away on those of the defendant; that between eight and half past nine o’clock, as the open car on which the plaintiff was riding with a few passengers came into the square, and as she was rising from her seat, there was a crowd estimated at four or five hundred “all around and close up to the car.” People rushed into this car before it came to a stop, and began to turn over the seats, and pushed the plaintiff from the car. There were no guard rails on either side of the car, and people boarded it from both sides. *597They were pushing and crowding and rushing on to the car, and it might have been found that this course of conduct had been going on since seven o’clock that evening. There was one policeman on duty at the square, but no employee of the defendant except its motorman and conductor, neither of whom made any effort to protect its passengers or to restrain the crowd. This narration might have been found to be correct in substance, although there was ample evidence tending to show that the people were entirely orderly.
This was enough to make it a question for the jury, whether the defendant did all that it ought to have done in the performance of its duty to guard its passengers in the light of its knowledge of the crowds likely to be travelling and their probable impatience and disorder and the length of time during which it might have been found that there had been thronging and pressing. The governing principles of law are well settled, and recently have been restated at length. Glennen v. Boston Elevated Railway, 207 Mass. 497. This case and Kuhlen v. Boston & Northern Street Railway, 193 Mass. 341, Kelley v. Boston Elevated Railway, 210 Mass. 454, and Coy v. Boston Elevated Railway, 212 Mass. 307, govern the case at bar. The evidence which has been stated and' which the jury may have found to be true distinguishes it from Willworth v. Boston Elevated Railway, 188 Mass. 220, McCumber v. Boston Elevated Railway, 207 Mass. 559, and Marr v. Boston & Maine Railroad, 208 Mass. 446, especially relied on by the defendant.

Exceptions overruled.